Citation Nr: 0941112	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 
1969 and in May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

This appeal was previously before the Board in March 2005.  
At that time, the issue was whether there was new and 
material evidence to reopen the claim.  The Board found that 
sufficient evidence to reopen the claim had been submitted.  
See 38 C.F.R. § 3.156.  The Board remanded the reopened claim 
for additional development, to include the providing of a VA 
examination.

In June 2009, the Veteran was informed that the claim file 
had been misplaced and that VA was creating a rebuilt folder.  
Subsequently, VA rebuilt the folder.  It is unclear what 
records remain missing.  The Board notes that there are no 
service treatment records.  The Veteran recently submitted 
additional records.  Upon review, the Board finds that, 
unfortunately, an additional remand is required prior to 
adjudication of this claim upon the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In September 2009, the Veteran submitted a letter, 
accompanied by additional evidence.  This evidence included a 
copy of a June 2006 private treatment record.  In this 
record, a clinician discusses one of the central questions on 
appeal - whether the Veteran currently has multiple 
sclerosis.  This record was not of file at the time the 
Appeals Management Center (AMC) issued its September 2009 
supplemental statement of the case.  The Veteran did not 
submit a waiver regarding initial consideration of this 
evidence by the agency of original jurisdiction (AOJ).  The 
Board finds that a remand is required for the AMC/RO to 
consider this additional pertinent evidence.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304.

Further, in the September 2009 letter, the Veteran reported 
difficulty in knowing what records to submit as he did not 
know which records were in the rebuilt folder.  In the 
September 2009 supplemental statement of the case, the AMC 
did not detail the evidence contained in the rebuilt file 
with any specificity, only specifically noting VA records 
from the Loma Linda Medical Center and the March 2005 Board 
remand.  Upon remand, therefore, the AMC/RO should issue the 
Veteran an additional notification letter.  This letter 
should provide the Veteran a list, to the greatest 
specificity possible, of the evidence of file.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for multiple sclerosis 
should be obtained and made part of the claims file.  See 38 
C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

This letter should provide the Veteran a 
list, to the greatest specificity 
possible, of the evidence of file.

Depending upon the Veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for multiple sclerosis should be 
obtained and made part of the claims 
file.

3.  Thereafter, the Veteran's claim must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the claim remains 
denied, he and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
See 38 C.F.R. § 20.1100(b) (2009).



